Exhibit 10.2 CONSULTING SERVICES AGREEMENT THIS CONSULTING SERVICES AGREEMENT (the “Agreement”) is made and entered into on this 31 day ofOctober, 2006, by and between China Fruits Corporation(“Contractor”), a company incorporated under the Corporation law of the State of Nevada, U.S.A., with its principal place of business located at Fu Xi Technology & Industry Park, Nan Feng County Jiang Xi Province, The People’s Republic of China (“PRC”), and Liu Yong,with his address at East, 10th Floor, Mansion A, 89 Zhongshan Avenue West, Tianhe District, Guangzhou, The People’s Republic of China, postcode 510630.(Contractor and Consultant being hereinafter collectively referred to as the “Parties” and generically as a “Party”). WITNESSETH WHEREAS, Consultant is in the business of providing public relation services to and with respect to U.S. public companies with business operations in the PRC.Such services include providing investigative services (non-due diligence), drafting assistance, translations and distribution coordination with respect to information disseminated to the investment community ("Information Services"), consistent with the requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Consultant specifically disclaims any responsibility for or role or involvement in capital-raising or liquidity oriented market awareness functions; and WhEREAS, Contractor desires to employ Consultant to perform the Information Services outlined above, subject to any and all obligations to comply with the restrictions on dissemination of material inside information contained in
